290 S.W.3d 145 (2009)
Jennifer L. GRELL, Appellant,
v.
Joseph M. GRELL, Respondent.
No. WD 70081.
Missouri Court of Appeals, Western District.
July 21, 2009.
Gaylin R. Carver, Esq., Jefferson City, MO, for appellant.
David G. Bandre, Esq., Jefferson City, MO, for respondent.
Before Division Three: HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS and LISA WHITE HARDWICK, Judges.

ORDER
PER CURIAM.
Jennifer Grell appeals the denial of her motion to modify custody and child support. Mother contends that respondent, Joseph Grell, violated terms of the parenting agreement such that she should be granted sole legal and physical custody. This court, upon review of Mother's claims, determines that the trial court did not abuse its discretion in denying the motion to modify custody. The judgment of the trial court is affirmed. Rule 84.16(b).